DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 20, replace “the direction” to --a distance--.

Reasons for Allowance
Claims 1-8 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, the coil layers of the plurality of conductor layers have substantially the same shape in a plan view and the function layers of the plurality of conductor layers have substantially the same shape in the plan view;
at least one of the conductor layers of the plurality of conductor layers has a connection conductor layer connecting the coil layer and the function layer of the at least one of the conductor layers to each other; and
at least a second of the conductor layers of the plurality of conductor layers (1) does not have a connection between the coil layer and the function layer of the at least a second of the conductor layers and (2) has a protrusion portion (a) overlapping the connection conductor layer in the plan view, (b) that extends from the coil layer toward the function layer or from the function layer toward the coil layer to reduce a distance between the function layer and the coil layer and (c) corresponds in part to the shape of the connection conductor layer in the plan view.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837